Citation Nr: 1611225	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  12-05 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a bilateral ankle disability.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right leg disability.

6.  Entitlement to service connection for a right leg disability.

7.  Entitlement to service connection for a left leg disability.

8.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral shoulder disability.

9.  Entitlement to service connection for a bilateral shoulder disability.

10.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

11.   Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to December 1979.

These matters come before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The case is otherwise under the jurisdiction of the RO in North Little Rock, Arkansas.  In August 2014, the Veteran testified at a hearing before the undersigned; a transcript is of record.  

The issues of entitlement to service connection for right and left knee disabilities, bilateral ankle disabilities, right and left leg disabilities, bilateral shoulder disabilities, and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A September 2002 rating decision denied service connection for a left knee condition and a low back condition and is final with regards to these issues.  Evidence received since the September 2002 rating decision relates to unestablished facts necessary to substantiate the claims of entitlement to service connection for a left knee disability and a low back disability.

2.  An unappealed November 2006 Board decision denied service connection for disorders of the shoulders and a right leg disorder and is final.  Evidence received since the unappealed November 2006 Board decision relates to unestablished facts necessary to substantiate the claims of entitlement to service connection for a bilateral shoulder disability and a right leg disability.


CONCLUSIONS OF LAW

1.  The September 2002 rating decision that denied service connection for a left knee disability is final; new and material evidence has been received to reopen the claim of service connection for a left knee disability.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2015).

2.  The September 2002 rating decision that denied service connection for a low back condition is final; new and material evidence has been received to reopen the claim of service connection for a low back disability.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103.

3.  The November 2006 Board decision is final; new and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral shoulder disability.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.1100 (2015).

4.  The November 2006 Board decision is final; new and material evidence has been received to reopen the claim of entitlement to service connection for a right leg disability.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 3.104, 3.156, 20.1100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board is reopening the current claims on appeal and remanding them for further development, no discussion of compliance with VA's duty to notify and assist is necessary at this time.

In December 1979, the Veteran applied for service connection for a stiff left leg affecting the lower back.  The Veteran was afforded a VA examination in July 1980.  He reported low back pain and aching after sitting for long periods of time.  He complained of pain and popping in the left knee if he squats.  He was found to have normal range of motion and curvature of the spine.  He also had no deformity of either knee with complete flexion in the left knee.  The examiner heard "a little popping on movement" in the left knee, but felt this to be the patella and not "real crepitus," and there was no redness or swelling.  X-rays showed no evidence of any significant arthritic changes or developmental abnormalities of the lumbar spine.  The left knee showed no evidence of fracture, dislocation, or any significant arthritic changes.  They were noted to show normal lumbar spine and left knee.  No knee or lower back disabilities were found.

The claims of entitlement to service connection for a left leg condition and low back pain were denied in an August 1980 rating decision on the basis that a low back condition and left knee condition were not shown on current examination.  The Veteran did not appeal the August 1980 rating decision, and it is found to be final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The Veteran next applied for service connection for joint pain in the shoulders, legs, and lower back in August 2002.  Service connection for arthritis in both shoulders, a right leg condition, and an upper back condition were denied in a September 2002 rating decision.  The decision stated that service treatment records did not show any injury or disease of the shoulders on active duty or a link between the Veteran's current shoulder impingement syndrome with active duty.  The right leg and upper back disabilities were denied because service treatment records did not show an injury or disease to these areas and there was no evidence the Veteran had disabilities in these areas that were related to active service.  The decision also denied reopening the claim for service connection for left knee joint pain and a low back condition because no new and material evidence had been submitted.

The Veteran submitted a notice of disagreement in October 2002 with the decisions regarding arthritis of both shoulders, a right leg condition, and an upper back condition.  The Veteran did not disagree with the denial to reopen the claims for service connection for left knee joint pain and a low back condition, and the October 2002 rating decision, with regard to these issues, is final.  Id.

A statement of the case was issued in May 2003 which denied service connection for arthritis in both shoulders, a right leg condition, and an upper back condition, and the Veteran perfected the appeal in June 2003.  The claims of entitlement to service connection for disorders of the upper back and shoulders and for a right leg disorder were then denied in a November 2006 Board decision.  The November 2006 Board decision was not appealed, and it is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

The Veteran submitted a new claim of entitlement to service connection for a low back injury, a bilateral shoulder condition, a bilateral knee condition, a bilateral ankle condition, and bone spurs in the back and legs in January 2009.  A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  Id.  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

The Board notes that while a claim of entitlement to service connection for a "left leg condition" was denied in the August 1980 rating decision, the decision clearly indicated that this condition referred to the Veteran's knee disability.  The claim submitted by the Veteran in January 2009 requested service connection for "bone spurs" in the legs, and the Veteran also explained at the August 2014 hearing that he intended this claim to encompass bilateral leg shin splints.  The Board therefore finds that the current claim of entitlement to service connection for a left leg disability is not one that has previously been denied, and therefore no new and material evidence is needed to reopen this claim.  See Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (when determining whether a new and material evidence analysis is required, the focus must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries").

At the time of the August 1980 rating decision, the evidence of record did not contain medical evidence showing that the Veteran had a current diagnosis of a low back or left knee disability.  At the time of the September 2002 rating decision, evidence showing a current low back or left knee disability had still not been received.  Since then, the Veteran's VA treatment records show that he has been diagnosed with musculoskeletal back pain, sacroiliitis, and left knee torn lateral meniscus, degenerative joint disease, and Osgood-Schlatter disease.  There is therefore clear evidence that the Veteran now has current diagnoses pertaining to the left knee and low back, which were unestablished facts necessary to substantiate the Veteran's claim.

Since the November 2006 Board decision, the Veteran has also submitted a May 2010 statement from his VA treating physician.  The physician wrote that the Veteran's separation examination noted that he had low back pain, foot pain, arthralgias, swollen painful joints without etiology, and right knee pain.  She wrote that the Veteran "continues to report problems with these conditions" and that it was "very likely his current condition is related to the same condition while in active military."

This evidence relates to another unestablished fact necessary for all of the new and material claims currently on appeal-that of a nexus between the Veteran's current disabilities and his military service.  While the opinion does not provide adequate rationale to allow for the claims to be granted at this time, nor does it specify which current diagnoses the physician found to be related to the conditions present at the time of separation from service, the Board accepts that this medical opinion does raise a reasonable possibility of substantiating the claims when combined with further VA assistance, and it is therefore found also to be new and material evidence pertaining to the claims of entitlement to service connection for a left knee disability, a right leg disability, a bilateral shoulder disability, and a low back disability.  The claims of entitlement to service connection for these disabilities are therefore reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a left knee disability is reopened; the appeal is allowed to this extent.

New and material evidence having been submitted, the claim of entitlement to service connection for a right leg disability is reopened; the appeal is allowed to this extent.

New and material evidence having been submitted, the claim of entitlement to service connection for a bilateral shoulder disability is reopened; the appeal is allowed to this extent.

New and material evidence having been submitted, the claim of entitlement to service connection for a low back disability is reopened; the appeal is allowed to this extent.


REMAND

The Veteran contends that he has disabilities of the shoulders, legs, knees, ankles, and lower back which had their onset during his active duty service.  The Veteran testified in May 2005 that he never had problems with his back and shoulder until he joined the military, and that typing at a small desk all day caused stress on his shoulders and back which led to his current problems.  He stated that he began to get treatment for his back and shoulder soon after separation from service.  He also stated that he had only upper back problems in service, and that his lower back problems did not begin while he was still in the service.  He stated that he first had problems with his right leg and ankle in boot camp, including shin pain caused by marching.

The Veteran testified in August 2014 that he had problems with his right and left knees in service due to basketball and marching as well as bilateral shin splints.  He stated that at one point during service he required crutches due to his leg problems.  He stated that he has also had bone spurs and shin splints in his bilateral legs.  He testified that his ankles and feet are abnormal, and that this caused problems for him in service.  He discussed damaging his shoulder through typing and carrying a heavy flag and pole.  He stated that he started having serious pain in his shoulder playing basketball in the early 1990s.  He stated that he did not have an injury to the back in service, but had strain due to marching.

In a January 2013 correspondence, the Veteran also put forth the arguments that his right knee disability is secondary to his left leg disability, which pre-existed his service and was aggravated by service.  

The Veteran's service treatment records show a number of complaints related to lower extremity and back pain.  In January 1976, the Veteran was treated for a left leg "bump on rear end" and tender shins and given a profile for left leg muscle spasms.  In August 1977, the Veteran reported pain across his lower back and left flank.  He was found to have muscular pain.  In September 1977, the Veteran complained of left leg soreness, was found to have possible lymph node inflammation, and was given a profile for inflammation of the left leg lymph nodes.  In April 1978 the Veteran complained of a back ache and cold symptoms and was diagnosed with a viral syndrome, and in October 1978 the Veteran was treated for left lower back pain.  He was found to have urethritis and sacroiliac joint pain.  In November 1978 the Veteran complained of continuous left side sacroiliac joint pain.  Imaging of the lumbar spine was negative for fracture, subluxation, infection, bony neoplasm, or interspace narrowing.  The visualized portions were normal.  In March 1979 the Veteran was treated for low back pain.

The Veteran's August 1979 separation examination noted normal lower extremities and spine and repeated the history of right knee and back pain noted above.  On his August 1979 Report of Medical History, the Veteran noted having swollen or painful joints, cramps in his legs, recurrent back pain, and a "trick" or locked knee.  The physician's summary stated that the Veteran had pain in his right knee since October 1978, etiology unknown, no treatment necessary, not incapacitating, and recurrent low back pain since November 1978 secondary to heavy lifting, treated when symptomatic, not incapacitating.

The Veteran has submitted private treatment records dating back to 1984.  A June 1984 X-ray showed mild irregularity of the lateral aspect of the pelvis and left hip, but the left hip appeared normal.  In September 1986 he reported pain in the posterior aspect of his right shoulder.  He was diagnosed with bursitis.  A December 1993 X-ray showed minimal early osteophytic changes of the cervical vertebrae.  Physical examination found normal range of motion in the shoulders, hips, knees, and ankles.  He could flex his back forward to 70 degrees and extend to 10 degrees.  He was diagnosed with multifactorial neck and back pain with elements of mechanical, positional, and mild degenerative disease, normal range of motion of the hips with pain to palpation suggestive of trochanteric bursitis, normal range of motion of the shoulders with provocative maneuvers positive suggestive of left subdeltoid bursitis, mild degenerative disease of the knees, and significant eversion deformity of the ankles.  In September 1994 he reported multifactorial neck pain and back pain, and was also diagnosed with mild subdeltoid bursitis more prominent on the right than the left and mild degenerative disease in the knees.

The Veteran's VA treatment records show frequent complaints and treatment related to back, shoulder, and lower extremity pain since 2001.  In April 2002 he reported gradual onset of shoulder pain in right shoulder since a basketball game in 1987-1989.  Veteran stated that months later he noted similar symptoms starting in the left shoulder, and that sometime later he started noticing "popping" in his shoulders with movement and pain and waxed and waned.  In February 2004, the Veteran reported lower back, neck, shoulder, hip, and leg pain for the past 30 years.  He was diagnosed with sacroiliitis.  In April 2004 the Veteran reported pain all over, including his neck, both shoulders, upper back, both thighs, and feet, which had been present for 15 years and had begun to get worse.  The Veteran stated that he thought these problems happened while he was in the Army.  Physical examination found areas of pain with no tenderness, and limitation of movement in the right arm and back.  He was diagnosed with generalized muscular pain, possibly fibromyalgia.  In June 2004 the Veteran reported right shoulder pain for 1 to 2 years and radiating neck pain.  He was found to have decreased range of motion in the right shoulder.  In August 2004 the Veteran again reported joint pain in all hinges, neck, pain and shoulder.  He described it as aching, throbbing pain that made it difficult to sleep.  He stated that the symptoms had been worse since 1996, but began in the 1970s, and again in October 2004 he reported having shoulder pain since the 1970s, and was diagnosed with rotator cuff impingement and osteoarthritis.

During the course of the current appeal, the Veteran was afforded a VA examination in December 2011.  The Veteran was diagnosed with ankle arthralgia and arthropathy, left knee torn lateral meniscus and degenerative joint disease, bilateral knee Osgood-Schlatter disease, and patellofemoral pain syndrome.  The examiner noted that the Veteran was a basketball player from his young years on and that he played during and after military service.  The examiner stated that the Veteran's ankle disability was less likely than not incurred in or caused by service, because there was no evidence to suggest the ankle symptoms were related to service and the condition was as likely as not secondary to repeated jumping playing basketball up until around 2000.  The Veteran's knee disability was also less likely than not related to service, and the examiner explained that it was as likely as not secondary to activities and aging after military service and no evidence existed to link the condition to military service.  He noted that the Veteran had been seen for knee swelling in 1979 and pronounced well 6 days later, but that there was no further problem with the knees and he continued with sporting activities for another 10 years.  He stated that the Veteran's Osgood-Schlatter disease preceded his military service and was present then and now as an asymptomatic finding, and no evidence existed to link the condition to military service to indicate that it was aggravated by military service.

The Board finds that the December 2011 examiner did not appear to consider the Veteran's credible lay statements regarding having knee and ankle pain during service and continuously since service.  The Board also points out that the Veteran was afforded a VA examination in July 1980 at which he complained of pain and popping in the left knee if he squats.  The Veteran is competent to report on his own symptoms associated with ankle and knee pain, its impact on his daily activities, and whether he received treatment for such disorders, and there is no indication that his account is not credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  This evidence must therefore be considered by a competent VA examiner prior to further adjudication.

The December 2011 examiner also indicated that the Veteran has bilateral knee Osgood-Schlatter disease which preexisted service.  It is unclear to the Board how the examiner came to that conclusion, and this must also be more adequately addressed with reference to the appropriate standard for a condition which preexisted service.  See 38 C.F.R. § 3.306; see also Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  Medical opinions must also be obtained regarding the other issues on appeal pertaining to the Veteran's low back disability, bilateral shoulder disabilities, and bilateral leg disabilities.  The evidence shows that the Veteran complained of problems with his low back, shoulder, and legs in service, which he has indicated may be related to his current symptomatology, and therefore a VA examination for these issues is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Lastly, the Veteran stated at the August 2014 Board hearing that he was treated for knee problems from a private health provider soon after separation from service, in approximately 1980 or 1983.  While the Veteran has submitted some medical treatment records from the 1980s, he should be afforded another opportunity to submit any relevant private treatment records or authorization to obtain such records.  The record also indicates that the Veteran receives medical treatment at Central Arkansas Health Care System.  The record currently contains treatment records dating up to December 2011; all outstanding, relevant VA treatment records should be acquired and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Send to the Veteran and his representative a letter requesting that he provide sufficient information and a signed and dated authorization, via a VA Form 21-4142 (Authorization and Consent to Release Information) to enable VA to obtain all relevant private medical records, including treatment of the bilateral lower extremities during 1980-1984. 

2.  Obtain VA treatment records, to include from the Central Arkansas Health Care System, since December 2011.

3.  After completing #1-2, schedule the Veteran for a VA examination with an appropriate physician specialist to determine the nature and etiology of his bilateral knee disabilities, bilateral leg disabilities, bilateral shoulder disabilities, bilateral ankle disabilities, and low back disability.  The VA examiner should review the file and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  

After performing an in-person examination of the Veteran and conducting any indicated tests, the examiner is asked to address the following:

(a) Identify all current disorders of the bilateral knees.

(i) For every diagnosed right or left knee disorder, state whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disorder first manifested during service or is otherwise related to service.

In providing this opinion, the examiner must discuss the Veteran's reports of having problems with his knees in service and in the years since service, his August 1979 in-service report of right knee pain, noted to have existed since October 1978, and his July 1980 VA examination at which he reported knee pain and popping.

(ii) Is the Veteran's right knee disability as likely as not (i) caused or (ii) aggravated (permanently/chronically worsened beyond the natural progression) by a left leg disability?  Please address the Veteran's contention that his right knee must compensate for weakness in his left leg.

(iii) Is there clear and unmistakable evidence (such that reasonable minds could not differ) that the Veteran has any knee disability that both preexisted service and was not aggravated during his period of active service?  Please discuss the December 2011 VA examiner's finding that the Veteran has Osgood-Schlatter disease which preexisted his military service.

(b) Identify all current disorders of the bilateral legs, to include consideration of bone spurs, shin splints, restless leg syndrome, and lymph node inflammation.

(i) For every diagnosed right or left leg disorder, state whether it is at least as likely as not that the disorder first manifested during service or is otherwise related to service.

In providing this opinion, the examiner must discuss the Veteran's in-service treatment for lymph node inflammation in 1977 and the notation of cramps in legs and swollen or painful joints on the August 1979 Report of Medical History.

(ii) Is there clear and unmistakable evidence (such that reasonable minds could not differ) that the Veteran has any leg disability that both preexisted service and was not aggravated during his period of active service?  Please discuss the Veteran's assertion that he has weakness in his left leg due to an extended cut in his left foot at age 9.

(c) Identify all current disorders of the bilateral ankles.

(i) For every diagnosed right or left ankle disorder, state whether it is at least as likely as not that the disorder first manifested during service or is otherwise related to service.

In providing this opinion, the examiner must discuss the Veteran's lay statements asserting that he experienced ankle pain in service and continued to have similar pain to the present day.

(d) Identify all current disorders of the bilateral shoulders.

(i) For every diagnosed right or left shoulder disorder, state whether it is at least as likely as not that the disorder first manifested during service or is otherwise related to service.

In providing this opinion, the examiner must discuss the Veteran's lay statements asserting that he injured his shoulders carrying a heavy flag in cold and windy weather and from years of working hunched over a small desk at a typewriter and the September 1986 treatment for pain in the right shoulder.

(e) Identify all current disorders of the low back.

(i) For every diagnosed low back disorder, state whether it is at least as likely as not that the disorder first manifested during service or is otherwise related to service.

In providing this opinion, the examiner must discuss the Veteran's lay statements asserting that he strained his back from years of working hunched over a small desk at a typewriter, the in-service treatment records showing several complaints of lower back pain and sacroiliac pain in service between 1977 and 1979, the August 1979 Report of Medical History indicating recurrent back pain since 1978 secondary to heavy lifting, and the July 1980 VA examination showing complaints of low back pain and aching.

In identifying all current diagnoses of the knees, ankles, shoulders, legs, and lower back, please consider medical and lay evidence dated both prior to and since the filing of the January 2009 claim.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

If the examiner cannot provide any requested opinion, he/she must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 

4.  Provide the Veteran with adequate notice of the date and place of all requested examinations at his latest address of record.  A copy of all notifications must be associated with the claims folder.  He is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2015).

5.  After undertaking any other additional development necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Then, the case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


